[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Both parties to this action have agreed in their Post-Trial Briefs, that the sole issue before this Court in the above entitled matter is a narrow one. The question is whether and if so, to what extent, additional professional fees were incurred in liquidating certain IRA's of the decedent.
In order for the plaintiff to prevail in his claim, he must present sufficient credible evidence to sustain his burden of proof by the preponderance of the evidence.
The Court heard testimony from Ralph Marcarelli and Carmine Carbone concerning their involvement in this matter. Neither presented any bills that apply directly to this claim; either paid or unpaid, for any work provided. They merely testified as to hourly rates but could not state the number of hours worked. There is no proof that the plaintiff incurred any damage for services rendered by these witnesses.
It is the law of this State that claims for damages cannot be based on speculation but with reasonable certainty under the circumstances Johnson v. Flammia, 169 Conn. 491. Here, the Court cannot find that the plaintiff suffered damages. It cannot award damages when proof by the preponderance of the evidence is lacking.
Judgment for the defendant. CT Page 5495-TTTT
Francis R. Quinn State Trial Referee